UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 [ ] Transition report pursuant section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-198993 Green Meadow Products, Inc. (Name of small business issuer in its charter) Wyoming 45-5552519 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Code Number) 1010 Industrial Road, Ste. 70 Boulder City, Nevada 89005 www.GreenMeadowProducts.com 702-769-4529 (Address and telephone number of registrant's principal executive offices and principal place of business) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
